Conlan, J.
This is an appeal by the defendant, Dennis J. Menton, from part of the order made, at Special Term, which order set aside a sále of certain property under a judgment foreclosing certain mechanics’ liens against real property.
The affidavit shows that services in examination of the title were worth $50, and also shows that the plaintiff was unaware that Dennis J. Menton had a wife.
The order was within the power of the court, and we see no injustice in reimbursing the purchaser from the proceeds of the sale of the property.
The order should be affirmed, with costs.
Schuchman, J., concurs.
Order affirmed, with costs.